 


109 HR 5438 IH: Public Health and Medical Emergency Coordination Act of 2006
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5438 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. Barton of Texas (for himself and Mr. Dingell) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Public Health Service Act to transfer the National Disaster Medical System to the Department of Health and Human Services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Health and Medical Emergency Coordination Act of 2006. 
2.Transfer of National Disaster Medical System 
(a)Amendment to Public Health Service ActSection 2811(b) of the Public Health Service Act (42 U.S.C. 300hh–11(b)) is amended by adding at the end the following: 
 
(4)TransferUpon the transfer of the functions, personnel, assets, and liabilities of the National Disaster Medical System as required by section 2(b) of the Public Health and Medical Emergency Coordination Act of 2006, this section shall be in effect as if sections 502(3)(B) and 503(5) of the Homeland Security Act of 2002 had not been enacted.. 
(b)TransferNot later than 9 months after the date of the enactment of this Act, the functions, personnel, assets, and liabilities of the National Disaster Medical System shall be transferred to the Department of Health and Human Services. 
(c)DefinitionsFor purposes of this section: 
(1)The term assets includes contracts, facilities, property, records, unobligated or unexpended balances of appropriations, and other funds or resources (other than personnel). 
(2)The term functions includes authorities, powers, rights, privileges, immunities, programs, projects, activities, duties, and responsibilities. 
(3)The term personnel means officers and employees. 
(d)Conforming amendmentsSections 502(3)(B) and 503(5) of the Homeland Security Act of 2002 (6 U.S.C. 312(3)(B), 313(5)) are amended by striking the term , the National Disaster Medical System, each place such term appears.
3.Coordination of preparedness for and response to bioterrorism and other public health and medical emergencies 
(a)FindingsThe Congress finds as follows: 
(1)The National Response Plan developed pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) designates the Department of Health and Human Services as the primary agency for purposes of emergency support function 8. 
(2)The purpose of emergency support function 8 is to provide a mechanism for coordinated Federal assistance to supplement State, local, and tribal resources for public health and medical needs relating to potential and actual Incidents of National Significance and other potential public health and medical situations.  
(b)Primary agencySection 2811 of the Public Health Service Act (42 U.S.C. 300hh–11) is amended— 
(1)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; 
(2)in paragraphs (1) and (2) of subsection (e), by striking the term subsection (d) each place such term appears and inserting subsection (e); and  
(3)by inserting after subsection (b) the following: 
 
(c)Primary agencyThe Department of Health and Human Services shall be the primary agency for the coordination of Federal assistance to supplement State, local, and tribal resources for preparing for, or responding to, a bioterrorist attack or other public health or medical emergency.. 
 
